Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
                                                                       FILED
                                                                     Feb 02 2012, 8:21 am
 the defense of res judicata, collateral
 estoppel, or the law of the case.
                                                                            CLERK
                                                                          of the supreme court,
                                                                          court of appeals and
                                                                                 tax court




APPELLANT PRO SE:

ALEX R. VOILS, JR.
Zionsville, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ALEX R. VOILS, JR., VICKI L. VOILS,                )
                                                   )
       Appellants-Respondents,                     )
                                                   )
               vs.                                 )       No. 06A01-1101-MF-66
                                                   )
EVERHOME MORTGAGE CO.,                             )
                                                   )
       Appellee-Petitioner.                        )
                                                   )


                      APPEAL FROM THE BOONE CIRCUIT COURT
                      The Honorable J. Jeffrey Edens, Judge Pro Tempore
                               Cause No. 06C01-0901-MF-42


                                        February 2, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                            Case Summary

        The trial court entered a default judgment against Alex R. Voils, Jr., and Vicki

Voils because they did not respond to the mortgage company’s complaint for foreclosure.

The Voilses later had one Sheriff’s sale of their home stayed, but another one was

scheduled. The Voilses argued that they did not have sufficient notice of this second sale

and in any event were told that the sale was not going forward. They therefore requested

the Sheriff’s sale to be set aside, which the trial court denied. Taking into consideration

all the circumstances, we conclude that the trial court did not abuse its discretion in not

setting aside the Sheriff’s sale. We affirm.

                                   Facts and Procedural History

         Everhome Mortgage Company filed a Complaint on Note and to Foreclose

Mortgage against Alex Voils1 and Vicki Voils on January 15, 2009. The property at

issue was the Voilses’ Lebanon, Indiana, home. Although the Voilses were married at

the time, by spring 2010 they were going through a divorce. According to the CCS, both

Alex and Vicki received “copy service” of the complaint.                      Appellant’s App. p. 4.

Because the Voilses did not appear or respond to the complaint, the trial court entered a

Decree of Foreclosure by default against them on March 10, 2009.

        Everhome filed a Praecipe for Sheriff’s Sale in July 2009. The Sheriff’s sale was

scheduled for October 1, 2009, and both Alex and Vicki knew about the sale. On


        1
          Alex Voils is a licensed attorney in Indiana, and only his name appears on the cover of the
Appellant’s Brief as “Attorney at Law.” The Appellant’s Case Summary, which is signed by both Alex
and Vicki, states that the parties initiating the appeal are Alex and Vicki and that they are appearing “pro
se.” Appellant’s Case Summary, Cause No. 06A01-1101-MF-66 (May 25, 2011). Despite Alex’s status
as an attorney and his designation as such on the Appellant’s Brief, we presume that both parties are
appealing in a pro se capacity.
                                                     2
September 28, 2009, Alex and Vicki filed an Emergency Petition for Stay of Foreclosure

alleging that they “have made contact with the individual at opposing counsel’s office

who handles the mortgage mitigation and loss. [They] are attempting to resolve the

matter without the loss of their home.” Id. at 91. Alex and Vicki also filed a motion for

relief from judgment alleging

       [t]hat the petitioner[s] were served the Original Complaint. Petitioners did
       not receive any other correspondence, pleading or document until they
       received the “post card” type notice of the impending sheriff’s sale of their
       home. Having received said notice they have actively pursued resolution of
       the matter without the need for a sheriff sale.

Id. at 93 (formatting altered). They also alleged that the default judgment was hampering

their refinance attempts. The following day, the trial court stayed the Sheriff’s sale. But

then, on November 3, the trial court denied the Voilses’ motion for relief from judgment

and vacated the order staying foreclosure. Id. at 3 (CCS). The court said that Everhome

“may proceed with its remedies.” Id.

       Accordingly, Everhome filed a second Praecipe for Sheriff’s Sale on November

18. This sale was set for February 4, 2010. Ex. A. The Voilses contend that they did not

receive notice of this second sale. But according to Boone County Sheriff Ken Campbell,

his office followed the proper procedures in notifying the Voilses of the February 4 sale.

That is, notice of the sale was advertised three times in The Lebanon Reporter, Ex. D, and

notice of the sale was sent to Alex and Vicki individually at their Lebanon home by

certified mail with return receipt requested. According to these return receipts, both Alex

and Vicki signed for them on December 11, 2009. Exs. B & C. Vicki claims that the

signature is not hers, while Alex does “not recall signing those. [He could not say] that


                                            3
[he] did or didn’t. [He didn’t] deny[] it either.” Tr. p. 58. But Alex said regardless, he

did not tell Vicki about the impending sale because of her fragile condition at the time.

Id. The Voilses posit that a paid worker at their home could have signed for them

without their knowledge or permission. In any event, the record shows that on February

1 at the latest, the Voilses knew about the February 4 Sheriff’s sale. Id. According to the

Voilses, Tom Dakich, an attorney who was helping them navigate the murky foreclosure

waters, called Everhome on their behalf and was told that the sale would not go forward

as scheduled on February 4. Id. at 59.

       The Voilses, however, did not follow up by filing any motion with the trial court.

And neither Alex nor Vicki attended the Sheriff’s Sale to see if their property was up for

sale. As it turns out, the property was sold at the sale to Fannie Mae, assignee of

Everhome, for the balance of the mortgage. Alex said that because he had a “bad

feeling,” he went to check about the house right after the sale. At this point he learned

that the house had in fact been sold. Id. A Sheriff’s deed was conveyed to Fannie Mae

that day. Appellant’s App. p. 87. Immediately after the sale, neither Alex nor Vicki filed

any motions with the trial court challenging the sale.

       On February 11, 2010, Fannie Mae petitioned the trial court for a Writ of

Assistance alleging that Vicki and Alex have “refused, and still refuse[] to surrender and

vacate said real estate.” Id. at 90. The trial court issued an order on February 24. Id. at 3

(CCS).

       On May 17, 2010, more than three months after the sale, Vicki, by attorney

Richard Gilroy (who shortly thereafter withdrew his appearance), filed a motion for relief


                                             4
from judgment. This was the first motion either Alex or Vicki filed since the February 4

sale. Vicki alleged that she had been served with only the writ of assistance and not even

the original complaint seeking foreclosure (notably, this is contrary to Alex and Vicki’s

allegation in their September 2009 motion for relief from judgment in which they both

admitted receiving the original complaint, see id. at 93), but that Alex had been served

with several documents. Id. at 79, 80. Vicki acknowledged “a previous attempt to set

aside the judgment” which failed. Id. at 79. She also alleged, “It was and, with hope, is

my intent to redeem the home. It was my understanding that we were in the process to do

so. We have and had the funding in which to pay the company and/or Fannie Mae.” Id.

She continued, “I was under the impression that the home would not be sold at auction.

We were attempting to redeem it.” Id. at 80. Apparently acknowledging the lateness of

her motion, Vicki explained,

             I have not pursued this remedy until now, delayed after receiving the
      writ of assistance, because there was a pending offer to resolve the matter.
      I say pending offer in that Mr. Dakich had offered Everhome, via their
      Attorneys, a cash settlement. There has been no response.
             I must now go forward due to said attorneys having pursued the writ
      of assistance. We are to be escorted and locked out from my home on May
      18, 2010, at 2:00 p.m. by the Boone County Sheriff and a representative
      of the aforementioned attorneys.

Id. (formatting altered). Vicki concluded:

      There exist[s] tremendous reason justifying relief. The home represents the
      entirety of all that has been worked for in both of our lives. We were put in
      the position resulting in the delinquency through no fault of our own
      [referring to Alex’s medical expenses]. I understand it is not the mortgage
      company’s fault either. Thus I understand we are liable for the costs
      incurred. All we can do is try to make it right. This certainly appears to me
      as a layperson to fall within the Rules and [the] Court[’]s inherent powers
      of equity.


                                             5
Id. at 81. She therefore asked the trial court to “STAY OUR REMOVAL from our home,

set the matter for hearing, [and] vacate the default judgment as to Vicki Voils . . . .” Id.

(emphasis added). The following day, in a CCS entry addressing Vicki’s motion, then-

trial court Judge Steven David said that he was taking “NO FURTHER ACTION as there

is nothing before the Court that would justify any such extraordinary measure at this

time.” Id. at 3. Judge David then recused himself from the case. A new judge, Judge

Jeffrey Edens, took over. See Tr. p. 6 (Judge Edens explaining that he is pro tem until a

permanent judge is appointed by the governor). Judge Edens later clarified that Judge

David’s May 18, 2010, CSS entry was in fact a denial of Vicki’s motion for relief from

judgment as of that date. See Appellant’s App. p. 12 (“To the extent that there is any

confusion as to whether or not the Motion for Relief From Judgment filed by Vicki Voils

on May 17, 2010 is at issue, the Court determines that that motion was deemed denied by

the CCS entry of May 18, 2010.”).

       Vicki filed for Chapter 13 bankruptcy in June 2010.

       Fannie Mae filed a second writ of assistance in October 2010. The trial court

issued the writ on November 1, 2010. That same day, Alex, pro se, filed a motion to

vacate the writ of assistance and a request for a hearing.        A hearing was held on

November 17. At the hearing, the main issues argued were (1) Alex and Vicki were not

properly served with notice of the February 4 Sheriff’s sale and (2) the Sheriff’s sale

should be vacated based on equitable principles. Id. at 15. The trial court issued its order




                                             6
on January 18, 2011.2 After outlining the facts which we have largely addressed above,

the trial court made the following conclusions:

                                             Notice Issue

        31) Based on Sheriff Campbell’s testimony, notice was reasonably
        calculated to inform the Defendant’s [sic] of the pending Sheriff’s sale.
        32) By their own admission, both Mr. and Mrs. Voils were aware of the
        Sheriff’s sale date as of February 1, 2010.
        33) Neither took any affirmative action to stop the sale based on any issues
        concerning notice.
        34) Neither attended the sale.
        35) The Court finds no basis to vacate the Writ of Assistance based on lack
        of timely notice of the sale.

                                        Equitable Argument

        36) Defendant, Alex Voils, also requests relief based on equitable remedies.
        37) He is correct that an action to foreclose a mortgage lien is essentially
        equitable in nature. Centex Home Equity Corp. v. Robinson, 776 N.E.2d
        935, 942 (Ind. Ct. App. 2002), trans. denied.
        38) A court may exercise its discretion to set aside a Sheriff’s sale. It
        should exercise that discretion “where there is gross inadequacy of price or
        circumstances showing fraud, irregularity or great unfairness.” Id.
        39) Mr. Voils presented no evidence to show gross inadequacy of notice.
        40) Mr. Voils does claim that he and Ms. Voils were misled into believing
        that the sale would not take place. However, the Court finds that it is
        significant that he did not immediately file a pleading with the Court
        alleging fraudulent concealment of the sale.
        41) Given the history of the case, the Court would have expected that the
        Defendants would have done so had this issue been significant to them.
        42) Defendant’s [sic] present no other evidence to support their claim of
        fraud.
        43) The Court does not find a basis to support Mr. Voils’ claim of fraud.
        44) Mr. Voils also claims irregularity of notice of the Sheriff sale.
        45) However, Boone County Sheriff Ken Campbell testified that there was
        nothing irregular about the notice given to the Defendants. Notice was
        reasonably calculated to inform the Defendant’s [sic] of the sale.
        46) Defendants claim that they did not sign the return receipts. Clearly,
        however, someone signed them.


        2
           Because the trial court determined that Vicki’s May 2010 motion for relief from judgment was
not at issue, the court did not make any findings or conclusions about setting aside the default judgment.
                                                    7
      47) They claim that an employee might have signed for the notice
      documents.
      48) However, they offer no explanation as to why someone signing for the
      documents on their behalf would not have delivered the documents to them
      thereafter.
      49) In any event, even assuming irregularity, the Defendant’s [sic] had
      actual notice of the sale and did not take any affirmative steps to stop it.
      50) The Court does not find a basis to support Mr. Voils’ claim of
      irregularity.
      51) Finally, Mr. Voils claims that it is simply unfair for Plaintiff to proceed
      with foreclosure.
      52) The matter has been pending before the Court for two years. The real
      estate was twice advertised for Sheriff Sale. The first sale date was vacated
      in order to allow the Defendants time to pursue their Motion For Relief
      From Judgment, which was ultimately denied.
      53) A second Motion for Relief From judgment was also filed by Ms. Voils
      was [sic] and also deemed denied. Finally Ms. Voils pursued a bankruptcy
      relief which was ultimately lifted.
      54) The Defendant’s [sic] have not demonstrated an ability to redeem
      property, even if the Sheriff’s sale would be vacated.
      55) The Court believes that this matter has been handled appropriately on
      behalf of the Plaintiff and that the Defendants have had considerable
      opportunities to achieve a different result.
      56) The Court does not find a basis to support Mr. Voils’ claim of great
      unfairness.
      57) The Court finds no basis to vacate the Writ of Assistance based on
      equitable relief.
      58) The Court certainly takes no pleasure in determining the issue in this
      manner.
      59) The Court DENIES the Motion to Vacate Sheriff Sale filed by [Mr.
      Voils].
      60) Plaintiff may pursue and enforce all rights and remedies available to it
      under applicable law.

Id. at 15-18. The Voilses now appeal.

                                Discussion and Decision

      As a preliminary matter, we note that Everhome has not filed an appellee’s brief.

Under that circumstance, we do not undertake to develop the appellee’s arguments.




                                            8
Branham v. Varble, 952 N.E.2d 744, 746 (Ind. 2011). Rather, we will reverse upon an

appellant’s prima facie showing of reversible error. Id.

       The Voilses make two arguments on appeal: (1) the trial court erred in denying

Vicki’s motion for relief for judgment and (2) the trial court erred in not setting aside the

Sheriff’s sale.

       We can readily dispose of the first argument. Alex and Vicki filed a motion for

relief from judgment in September 2009 in which they jointly argued that they did not

receive many of the documents in this case. The trial court denied this motion in

November 2009. Then, Vicki alone filed a motion for relief from judgment in May 2010

in which she argued essentially the same thing, that is, that she was not properly served

with many of the documents in this case, including the original complaint.3 Accordingly,

Vicki asked for the default judgment to be set aside as to her only. Everhome argued

below that Vicki’s May 2010 motion for relief from judgment was “duplicitous and

repetitive” of the Voilses’ September 2009 motion for relief from judgment which was

denied. Appellant’s App. p. 25. We agree. Because Vicki essentially re-raised an issue

that had already been presented to the trial court and rejected, we find no error in the trial

court’s ruling that no further action was needed regarding Vicki’s motion for relief from

judgment.

       We now proceed to the heart of this dispute. The Voilses ask us to set aside the

Sheriff’s sale because of numerous problems.




       3
          As noted above, the first motion for relief from judgment, which was signed by both Alex and
Vicki, alleges that they both had notice of the original foreclosure complaint.
                                                  9
       The vacation of a sheriff’s sale is committed to the sound discretion of the trial

court and not to be disturbed absent a showing of an abuse of that discretion.          Indi

Investments, LLC v. Credit Union 1, 884 N.E.2d 896, 898 (Ind. Ct. App. 2008), reh’g

denied. The law allows a trial court to take a “commonsense approach” in deciding

whether to vacate a sheriff’s sale.”       Id.    The court takes into consideration all

circumstances, such as the inadequacy of the price, the effect of procedural irregularities,

inequitable conduct, evidence of mistake or misapprehension, and problems with title.

Id.

       The Voilses first argue that they did not receive proper notice of the February 4

Sheriff’s sale. Indiana Code section 32-29-7-3 sets forth the requirements of a Sheriff’s

sale and specifically requires the sheriff, at least thirty days before the sale, to “serve a

copy of the written or printed notice of sale upon each owner of the real estate. Service

of the written notice shall be made as provided in the Indiana Rules of Trial Procedure

governing service of process upon a person.” Ind. Code § 32-29-7-3(d). The Voilses

allege that they did not receive notice of the February 4 Sheriff’s sale until February 1

when they received a phone call from someone at Everhome. Trial Rule 4.1 provides:

       (A) In General. Service may be made upon an individual, or an individual
       acting in a representative capacity, by:
              (1) sending a copy of the summons and complaint by registered or
              certified mail or other public means by which a written
              acknowledgment of receipt may be requested and obtained to his
              residence, place of business or employment with return receipt
              requested and returned showing receipt of the letter; or
              (2) delivering a copy of the summons and complaint to him
              personally; or
              (3) leaving a copy of the summons and complaint at his dwelling
              house or usual place of abode; or
              (4) serving his agent as provided by rule, statute or valid agreement.

                                             10
       (B) Copy Service to Be Followed With Mail. Whenever service is made
       under Clause (3) or (4) of subdivision (A), the person making the service
       also shall send by first class mail, a copy of the summons without the
       complaint to the last known address of the person being served, and this
       fact shall be shown upon the return.

Sheriff Campbell testified at the hearing that his office followed proper procedures when

notifying Alex and Vicki of the February 4 Sheriff’s sale. Tr. p. 35-36. In fact, the

record shows that notice was published in The Lebanon Reporter on December 29, 2009,

January 5, 2010, and January 12, 2010. Ex. D. The Voilses do not dispute this. In

addition, the record shows that Alex and Vicki each signed the return receipts on

December 11, 2009, which was more than thirty days before the sale. Although Vicki

denies that the signature is hers, Alex was not sure about his signature. He testified at the

hearing as follows, “Judge, I saw those, the returns. I do not recall signing those. I

cannot tell you that I did or didn’t. I’m not denying it either.” Tr. p. 58. In response to

the Voilses’ claim that a hired worker could have signed both return receipts, the trial

court noted that the Voilses “offer[ed] no explanation as to why someone signing for the

documents on their behalf would not have delivered the documents to them thereafter.”

Appellant’s App. p. 17.

       Even assuming irregularity, the record shows that the Voilses had notice of the

February 4 Sheriff’s sale no later than February 1, 2010, at which point the Voilses say

they had Dakich contact Everhome to see if anything could be done. As the trial court

noted, the Voilses took no legal steps to stop the sale, and they did not even show up at




                                             11
the sale to protect their position. Any irregularity in the notice is not grounds for setting

aside the Sheriff’s sale.4

        The Voilses next argue that because they were “under the impression that the

[February 4] sale would not transpire,” we should set aside the Sheriff’s sale. Appellant’s

Br. p. 16. The trial court, however, found that there was no merit to this argument

because neither Alex nor Vicki immediately filed anything after the Sheriff’s sale

alleging any sort of misrepresentation or fraud in carrying out the sale.                    The court

reasoned that “[g]iven the history of the case, [it] would have expected that [they] would

have done so had this issue been significant to them.” Appellant’s App. p. 16. In fact, it

was not until May 17, 2010, which was more than three months after the sale, that a

motion was filed by either party. This was Vicki’s motion for relief from judgment based

on insufficient service of documents. In addition, the Voilses present no evidence from

Dakich, who was the one Everhome allegedly told that the February 4 sale would not go

forward as planned. Tr. p. 58-59. The Voilses’ belief that the February 4 sale was not

going to occur is not a sufficient basis to vacate the Sheriff’s sale.

        Finally, to the extent that the Voilses argue that it would be unfair not to vacate the

Sheriff’s sale because of the hardship to them, we echo the trial court’s response that this

case has been pending since January 2009, with the foreclosure judgment entered in



        4
          The Voilses rely on Elliott v. JPMorgan Chase Bank, 920 N.E.2d 793 (Ind. Ct. App. 2010), in
support of their argument that the Sheriff’s sale should be set aside because of problems with notice.
However, the issue in Elliott was whether the default judgment should be set aside. Because we found
that the default judgment should be set aside according to the catch-all provision of Trial Rule 60(B), we
found no reason to address whether the default judgment should be set aside because the homeowners did
not receive proper notice of the summons and complaint seeking foreclosure. Id. at 796-98. Here, the
issue is not whether the Voilses received notice of the original complaint seeking foreclosure. This case
had been ongoing and a previous Sheriff’s sale had already been stayed.
                                                   12
March 2009. The property was twice advertised for Sheriff’s sale. The first sale was

stayed in order to allow the Voilses time to pursue their motion for relief from judgment.

And during this period of time, they were trying to work out a deal with Everhome to

save their home, which never happened. As the trial court found particularly critical, the

Voilses have not demonstrated an ability to redeem the property even if the Sheriff’s sale

were set aside. See Appellant’s App. p. 17 (Conclusion No. 54); see also Tr. p. 71 (Vicki

testifying “I think that we can satisfy the judgment, the mortgage, whatever it is at this

point, through my bankruptcy”) (emphasis added), 60 (Alex testifying that they were

having difficulty finding someone to buy their house back from Fannie Mae, despite the

fact that it allegedly had a lot of equity). Considering all the circumstances, we find that

the trial court did not abuse its discretion in not setting aside the Sheriff’s sale. We

therefore affirm the trial court.

       Affirmed.

ROBB, C.J., and NAJAM, J., concur.




                                            13